Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 20141432/24061.3436US03
Prior Filling Date: 2/13/15
Filling Date: 8/28/20
Inventor: HSIAO
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-11, 21-28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-15, 17 and 18 of U.S. Patent No. US 10,763,305 B2. Although, the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, U.S. Patent No. US 10,763,305 B2 discloses a semiconductor structure, comprising:
a gate structure formed over a substrate;
a first source/drain structure and a second source/drain structure formed in the substrate adjacent to the gate structure;
an interlayer dielectric layer formed over the substrate and over the gate structure, the first source/drain structure, and the second source/drain structure;
a first conductive structure formed in the interlayer dielectric layer over the first source/drain structure; and
a second conductive structure formed in the interlayer dielectric layer over the second source/drain structure,
wherein the first conductive structure is in direct contact with the first source/drain structure, and the second conductive structure is vertically aligned with the second source/drain structure and is not in direct contact with the second source/drain structure (claims 1, 9).

Regarding claim 2, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 1, wherein the second source/drain structure and the second conductive structure are separated by a portion of the interlayer dielectric layer (claims 2, 9).

Regarding claim 3, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 1, wherein the second source/drain structure and the second conductive structure are separated by a portion of the interlayer dielectric layer and an additional dielectric layer, and the interlayer dielectric layer and the additional dielectric layer are made of different materials (claims 3, 11).

Regarding claim 4, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 1, wherein the second conductive structure and the second source/drain structure are separated from each other by a vertical distance in a range from about 15A to about 500A (claims 4, 9, 10).

Regarding claim 6, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 1, wherein the first conductive structure has a first depth from a first top surface to a first bottom surface, and the second conductive structure has a second depth from a second top surface to a second bottom surface, the second depth which is smaller than the first depth (claim 12).

Regarding claim 8, U.S. Patent No. US 10,763,305 B2 discloses a semiconductor structure, comprising: a gate structure formed over a substrate; a first source/drain structure formed adjacent to a first side of the gate structure in the substrate; a second source/drain structure formed adjacent to a second side of the gate structure in the substrate; an interlayer dielectric layer formed over the substrate and over the gate structure, the first source/drain structure, and the second source/drain structure; a first conductive structure extending through the interlayer dielectric layer and interfacing  the first source/drain structure; and a second conductive structure within the interlayer dielectric layer and over and vertically aligned above the second source/drain structure, wherein the first conductive structure is in direct contact with the first source/drain structure, and wherein a bottommost surface of the second conductive structure is higher than a top surface of the second source/drain structure (claim 9).

Regarding claim 9, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 8, wherein a portion of the interlayer dielectric layer is between the second conductive structure and the second source/drain structure has a thickness in a range from about 15A to about 1000A (claims 9, 10).

Regarding claim 10, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 8, wherein the second source/drain structure and the second conductive structure are further separated by an additional dielectric layer, and the interlayer dielectric layer and the additional dielectric layer are made of different materials (claim 11).

Regarding claim 11, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 8, wherein a top surface of the first conductive structure is substantially level with a top surface of the second conductive structure, and the first conductive structure has a first depth and the second conductive structure has a second depth, which is smaller than the first depth (claim 12).

Regarding claim 21, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 8, wherein a portion of the interlayer dielectric layer interposes the bottom surface of the second conductive structure and a top surface of the second source/drain structure (claim 13).

Regarding claim 22, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 21, wherein the portion of the interlayer dielectric layer extends from interfacing the bottom surface of the second conductive structure to interfacing the top surface of the second source/drain structure (claim 13).

Regarding claim 23, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 21, wherein a second dielectric layer interposes the portion of the interlayer dielectric layer and the bottom surface of the second conductive structure (claim 14).

Regarding claim 24, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure as claimed in claim 1, wherein a dielectric material extends from a bottom surface of the second conductive structure to a top surface of the second source/drain structure (claim 1).

Regarding claim 25, U.S. Patent No. US 10,763,305 B2 discloses a semiconductor structure, comprising:
a gate structure formed over a substrate;
a first source/drain structure formed adjacent to a first side of the gate structure in the substrate;
a second source/drain structure formed adjacent to a second side of the gate structure in the substrate; a first conductive structure interfacing the first source/drain structure; and
a second conductive structure formed level with the first conductive structure and vertically disposed over the second source/drain structure, wherein the second conductive structure is separated from the second source/drain structure by at least one dielectric material (claim 15).

Regarding claim 26, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure of claim 25, further comprising: an interlayer dielectric (ILD) layer formed over the gate structure, wherein the first and second conductive structures extend into the ILD layer (claim 15).

Regarding claim 27, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure of claim 26, wherein the at least one dielectric material includes the ILD layer (claim 15).

Regarding claim 28, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure of claim 25, wherein the dielectric material includes at least one of silicon oxide, silicon nitride, silicon oxynitride, phosphosilicate glass (PSG), and borophosphosilicate glass (BPSG) (claims 16, 17).

Regarding claim 29, U.S. Patent No. US 10,763,305 B2 discloses the semiconductor structure of claim 25, wherein the at least one dielectric material contiguously extends from a bottom surface of the second conductive structure to a top surface of the second source/drain structure (claim 18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 10,763,305 B2 in view of Ando et al (US 2013/0009257 A1).

Regarding claim 5, U.S. Patent No. US 10,763,305 B2 does not explicitly disclose the semiconductor structure as claimed in claim 1, further comprising: a third conductive structure connecting to the gate structure, wherein the third conductive structure is level with the first conductive structure and second conductive structure.
However, Ando discloses a third conductive structure 95 (Fig. 8, Para. 50) connecting to the gate structure 56, 85 (Paras. 42, 50), wherein the third conductive structure 95 is level with the first conductive structure 96 and second conductive structure 98 (Para. 50). Ando teaches the above modification is used to make gate connection (Fig. 8). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine U.S. Patent No. US 10,763,305 B2 structure with Ando third conductive structure as suggested above to make gate connection (Fig. 8).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 10,763,305 B2 in view of Park et al (US 2011/0227136 A1).

Regarding claim 7, U.S. Patent No. US 10,763,305 B2 does not explicitly disclose a top surface of the first conductive structure is substantially level with a top surface of the second conductive structure.

However, Park discloses the semiconductor structure as claimed in claim 1, wherein a top surface of the first conductive structure 70 (Figure 8, Para. 61, left) is substantially level with a top surface of the second conductive structure 70 (right).
Park teaches the above modification is used to make source and drain connections (Fig. 8). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute U.S. Patent No. US 10,763,305 B2 first and second conductive structures with Park first and second conductive structures as suggested above to make source and drain connections (Fig. 8).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 25-28 and 29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al (US 2011/0227136 A1).

Regarding claim 25, Park discloses a semiconductor structure (Figure 8), comprising:
a gate structure 2, 3 (Para. 32) formed over a substrate 5 (Para. 26);
a first source/drain structure 7a (Para. 34) formed adjacent to a first side of the gate structure 2, 3 in the substrate 5;
a second source/drain structure 7b (Para. 34) formed adjacent to a second side of the gate structure 2, 3 in the substrate 5; 
a first conductive structure 70 (left, Para. 61)  interfacing (the plain meaning of interface is to interact and coordinate harmoniously, coordinate through layer 51) the first source/drain structure 7a; and a second conductive structure 70 (right) formed level with the first conductive structure 70 and vertically disposed over the second source/drain structure 7b, wherein the second conductive structure 70 is separated from the second source/drain structure 7b by at least one dielectric material 14 (Para. 33).

Regarding claim 26, Park discloses the semiconductor structure of claim 25, further comprising: an interlayer dielectric (ILD) layer 60 (Para. 55) formed over the gate structure 2, 3, wherein the first and second conductive structures 70, 70 extend into the ILD layer 60.

Regarding claim 27, Park discloses the semiconductor structure of claim 26, wherein the at least one dielectric material 14 includes the ILD layer 60.

Regarding claim 28, Park discloses the semiconductor structure of claim 25, wherein the dielectric material 14 includes at least one of silicon oxide (Para. 33), silicon nitride, silicon oxynitride, phosphosilicate glass (PSG), and borophosphosilicate glass (BPSG).

Regarding claim 29, Park discloses the semiconductor structure of claim 25, wherein the at least one dielectric material contiguously extends from a bottom surface of the second conductive structure 70 to a top surface of the second source/drain structure 7b.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896